DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 12-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Gilpatrick et al. (US 2014/0054300) in view of Collison et al. (US 2018/0050857), Lipscomb (US 2014/0335323) and Fascio (US 2005/0214512).
Regarding claim 12, Gilpatrick teaches materials for forming cartons and materials for insulating and protecting cartons (“an insulated panel”) (Pg. 1, Paragraph [0003]). The cartons comprise a blank formed from a first (outer) layer 7, a second (middle) layer 9 and a third (inner) layer 11 (Pg. 1, Paragraph [0019]). The first and the third layers (“a first layer and a second layer”) may be formed from paperboard materials or other suitable materials for the blank whereas the second layer may be formed from an insulation material (“a first insulation material adhered to the first layer and the second layer”) (Pgs. 1-2, Paragraph [0019]). The assembly is foldably connected together to form the cartons (“the first insulation material being flexible” & “wherein a first portion of the insulated panel is configured to fold relative to a second portion of the insulation panel when the panel is in a dry state”) (Pg. 2, Paragraphs [0020]-[0021]).
Gilpatrick is silent with respect to the second layer being formed from insulation comprising cellulose. 
Collison teaches a method for forming an insulation material which is formed from a combination of paper, or cellulose, reinforcements in a thermoplastic binder (Pg. 1, Paragraph [0008]; Pg. 3, Paragraph [0051]). Th insulation material is designed to be repulpable at a rate greater than 85% thereby enhancing the recyclability of the materials (Pg. 1, Paragraphs [0003] & [0008]). The insulation material is also formed into a batt which may be folded in order to form containers (Pg. 2, Paragraph [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the second insulating layer of Gilpatrick with the insulating materials of Collison, which are designed to fold to form containers, formed from a combination of cellulose reinforcements and a thermoplastic binder which are designed to be highly repulpable. 
Gilpatrick is silent with respect to the first and third layers of the cartons being formed from corrugated cardboard and a second insulation material filling at least one of the plurality of flutes of the corrugated cardboards.
Lipscomb teaches a laminate structural material (Pg. 1, Paragraph [0002]). The laminate includes at least one, preferably a pair of, substrate layer and a reinforcing layer (Pg. 1, Paragraph [0009]). The substrate layers may be formed from multi-ply corrugated paperboards or cardboards or other suitable packaging materials (Pg. 2, Paragraph [0019]; Pg. 6, Paragraph [0057]). 
Fascio teaches a corrugated packaging and insulation material (Pg. 1, Paragraph [0002]). The corrugated materials may be used as protective cushioning packaging materials and insulation barrier packaging materials (Pg. 3, Paragraph [0034]). The corrugations of the packaging materials include a foamed product which impart cushioning and insulation to the corrugated materials (Pg. 3, Paragraph [0034]; Fig, 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the first and third layers of Gilpatrick, which appreciate the use of paper-based materials or other suitable materials, such that they are formed from multi-ply corrugated paperboards as taught by Lipscomb. Furthermore, it would have been obvious to fill the corrugated paperboards of Lipscomb such that the corrugations include expanded foam in order to impart cushioning and further insulation to the laminates as taught by Fascio. 
Regarding claim 13, Gilpatrick teaches the cartons as discussed above with respect to claim 12. As illustrated in figures 3-4, each of the layers are adhered together throughout their lengths (“the first layer defines an inner surface and the first insulation mateiral is adhered to an entirety of the inner surface”).
Regarding claim 16, Gilpatrick teaches the cartons as discussed above with respect to claim 12. As discussed above, Gilpatrick in view of Lipscomb and Fascio teaches the blanks for cartons with corrugated paperboard first and third layers formed with the expanded foam for providing cushioning and further insulation to the laminates (“the plurality of flutes is a first plurality of flutes; the second layer defining a second plurality of flutes; and the second layer comprises a third insulation material filling at least one flute of the second plurality of flutes”).

Claim 15 and 24 is rejected under 35 U.S.C. 103 as being unpatentable over Gilpatrick et al. (US 2014/0054300) in view of Collison et al. (US 2018/0050857), Lipscomb (US 2014/0335323) and Fascio (US 2005/0214512) as applied to claim 12 above, and further in view of Tomka (US 5,705,536).
Regarding claims 15 and 24, Gilpatrick teaches the cartons as discussed above with respect to claim 12 which are formed with corrugated cardboard substrates having expanded foam in the corrugations for cushioning and insulation. 
Fascio further teaches the expanded resin includes resins such as ethyl vinyl acetate (Pg. 3, Paragraph [0034]). 
Gilpatrick and Fascio are silent with respect to the foams comprising starch, and that starch being starch foam as required by claim 24.
Tomka teaches a biologically degradable polymer foam which is used in various fields including packaging and thermal insulation (Col. 1, Lines 3-15). The foams may be formed with thermoplastic starch and a hydrophobic polymer including a polyvinyl acetate (Col. 3, Line 58-Col. 4, Line 3). The foams have an extremely uniform cell structure, low density, and excellent mechanical properties (Col. 5, Lines 48-56). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the expanded foam as the biologically degradable polymer foam with starch for packaging and thermal insulation purposes wherein the foam provides an extremely uniform cell structure, low density, and excellent mechanical properties as taught by Tomka. 

Claims 17-18 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Gilpatrick et al. (US 2014/0054300) in view of Collison et al. (US 2018/0050857), Lipscomb (US 2014/0335323) and Fascio (US 2005/0214512). 
Regarding claims 17 and 23, Gilpatrick teaches methods and materials for forming cartons and materials for insulating and protecting cartons (“a method for manufacturing an insulated panel”) (Pg. 1, Paragraph [0003]; Pg. 1, Paragraph [0007]). The cartons comprise a blank formed from a first (outer) layer 7, a second (middle) layer 9 and a third (inner) layer 11 which are combined to form a single structure (Pg. 1, Paragraph [0019]; Fig. 3-4; Claim 40). The first and the third layers may be formed from paperboard materials or other suitable materials for the blank whereas the second layer may be formed from an insulation material (“adhering a first insulation material to a first layer of the insulted panel” & “adhering the first insulation material to a second layer of the insulation panel”) (Pgs. 1-2, Paragraph [0019]; Claim 40). The assembly is foldably connected together to form the cartons (“the first insulation material being flexible” & “drying the insulated panel and folding a first portion of the insulated panel relative to a second portion of the insulation after drying the insulted panel”) (Pg. 2, Paragraphs [0020]-[0021]).
Gilpatrick is silent with respect to the second layer being formed from insulation comprising cellulose. 
Collison teaches a method for forming an insulation material which is formed from a combination of paper, or cellulose, reinforcements in a thermoplastic binder (Pg. 1, Paragraph [0008]; Pg. 3, Paragraph [0051]). The insulation material is designed to be repulpable at a rate greater than 85% thereby enhancing the recyclability of the materials (Pg. 1, Paragraphs [0003] & [0008]). The insulation material is also formed into a batt which may be folded in order to form containers (Pg. 2, Paragraph [0025]).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the second insulating layer of Gilpatrick with the insulating materials of Collison, which are designed to fold to form containers, formed from a combination of cellulose reinforcements (“cellulose fibers”) and a thermoplastic binder which are designed to be highly repulpable. 
Gilpatrick is silent with respect to the first and third layers of the cartons being formed from corrugated cardboard and a second insulation material filling at least one of the plurality of flutes of the corrugated cardboards.
Lipscomb teaches a laminate structural material (Pg. 1, Paragraph [0002]). The laminate includes at least one, preferably a pair of, substrate layer and a reinforcing layer (Pg. 1, Paragraph [0009]). The substrate layers may be formed from multi-ply corrugated paperboards or cardboards or other suitable packaging materials (Pg. 2, Paragraph [0019]; Pg. 6, Paragraph [0057]). 
Fascio teaches a corrugated packaging and insulation material (Pg. 1, Paragraph [0002]). The corrugated materials may be used as protective cushioning packaging materials and insulation barrier packaging materials (Pg. 3, Paragraph [0034]). The corrugations of the packaging materials include a foamed product which impart cushioning and insulation to the corrugated materials (Pg. 3, Paragraph [0034]; Fig, 12).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the first and third layers of Gilpatrick, which appreciate the use of paper-based materials or other suitable materials, such that they are formed from multi-ply corrugated paperboards as taught by Lipscomb. Furthermore, it would have been obvious to fill the corrugated paperboards of Lipscomb such that the corrugations include expanded foam in order to impart cushioning and further insulation to the laminates as taught by Fascio. 
Regarding claim 18, Gilpatrick teaches the cartons and associated methods as discussed above with respect to claim 17. Gilpatrick illustrates the cartons being in the form of blanks and then the formed cartons in figures 1-2 (“further comprising forming a box from the insulated panels the insulated panel defining a box blank”) (Pg. 1, Paragraphs [0011]-[0012]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Gilpatrick et al. (US 2014/0054300) in view of Collison et al. (US 2018/0050857), Lipscomb (US 2014/0335323) and Fascio (US 2005/0214512) as applied to claim 17 above, and further in view of Smith et al. (WO 2008/099195).
Regarding claim 19, Gilpatrick teaches the cartons and associated methods as discussed above with respect to claim 1.
Gilpatrick is silent with respect to the laminates being formed as blanks from a master blank.
Smith teaches a method of forming an array of repeating blanks for forming packaging articles in which a continuous array of substrates are continuously fed along a press and providing perforations and cuts in order to form the repeating blanks (Abstract). The process allows for the reduction in the cost of manufacturing the blanks (Pg. 1, Lines 23-24).
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the blanks for the cartons of Gilpatrick such that they are formed as blanks in a repeating process, such as the one taught by Smith, in order to reduce the cost of manufacturing the containers. 

Claim 21-22 are rejected under 35 U.S.C. 103 as being unpatentable over Gilpatrick et al. (US 2014/0054300) in view of Collison et al. (US 2018/0050857), Lipscomb (US 2014/0335323) and Fascio (US 2005/0214512) as applied to claim 17 above, and further in view of Tomka (US 5,705,536).
Regarding claims 21-22, Gilpatrick teaches the cartons as discussed above with respect to claim 17 which are formed with corrugated cardboard substrates having expanded foam in the corrugations for cushioning and insulation. 
Fascio further teaches the expanded resin includes resins such as ethyl vinyl acetate (Pg. 3, Paragraph [0034]). 
Gilpatrick and Fascio are silent with respect to the foams comprising starch, and that starch being starch foam as required by claim 22.
Tomka teaches a biologically degradable polymer foam which is used in various fields including packaging and thermal insulation (Col. 1, Lines 3-15). The foams may be formed with thermoplastic starch and a hydrophobic polymer including a polyvinyl acetate (Col. 3, Line 58-Col. 4, Line 3). The foams have an extremely uniform cell structure, low density, and excellent mechanical properties (Col. 5, Lines 48-56). 
Therefore, it would have been obvious to one of ordinary skill in the art before the filing of the invention to form the expanded foam as the biologically degradable polymer foam with starch for packaging and thermal insulation purposes wherein the foam provides an extremely uniform cell structure, low density, and excellent mechanical properties as taught by Tomka. 

Response to Arguments
Applicant’s arguments, see pages 4-7, filed 6/15/2022, with respect to the rejections of claims 12 and 17 under 35 U.S.C. 103 have been fully considered and are persuasive. 
The applicant argues that the combination of Lipscomb and Fascio cannot be relied upon to teach the newly amended limitations of the first insulation material being flexible and the insulated panel being folded in a first portion relative to a second portion in a dry state. Applicant argues this such that the laminated of Lipscomb require a reinforcing layer between two substrate layers which are immovably fixed and are substantially rigid. 
The examiner concedes in that Lispcomb teaches this reinforcing layer as being rigid following a curing/drying step (Pg. 1, Paragraph [0007]; Pg. 7, Paragraph [0062]). One of ordinary skill in the art would recognize this curing/drying step resulting in a rigid laminate would fail to teach the new limitations of a flexible insulation material and the insulate panel being folded in a dry state. Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground of rejection is made in view of Gilpatrick in view of Collison, Lipscomb and Fascio as discussed above with respect to claim 1. The examiner notes that the combination now teaches each limitation of claims 12 and 17 such that Gilpatrick teaches blanks formed with substrate layers and an insulation layer therebetween which may be folded into cartons for packaging. Collison teaches an insulation material which may be folded formed from cellulosic fibers. Lipscomb and Fascio teach substrate layers formed from corrugated paperboard materials with foam in the corrugations. Lastly, the examiner notes the current action is made FINAL in view of the amendments to claims 12 and 17. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL P DILLON whose telephone number is (571)270-5657. The examiner can normally be reached Mon-Fri; 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARIA V EWALD can be reached on 571-272-8519. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

DANIEL P. DILLON
Examiner
Art Unit 1783



/MARIA V EWALD/               Supervisory Patent Examiner, Art Unit 1783